Citation Nr: 1414485	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-47 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for depression and post-traumatic stress disorder (PTSD). 

4.  Entitlement to service connection for diabetic neuropathy to include as secondary to diabetes mellitus and exposure to herbicide agents.

5.  Entitlement to service connection for erectile dysfunction to include as due to diabetes.

6.  Entitlement to service connection for sleep apnea to include as secondary to depression and PTSD. 

7.  Entitlement to service connection for a heart condition.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for diabetes mellitus type II and left knee condition.  In the November 2011 rating decision, the Winston-Salem, North Carolina RO denied service connection for prostate cancer, depression, diabetic neuropathy, erectile dysfunction, sleep apnea, and heart condition.  The Winston-Salem, North Carolina RO has jurisdiction of the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection for Diabetes Mellitus and Left Knee Condition

Following the issuance of the October 2010 statement of the case, additional pertinent evidence relating to the issues of service connection for diabetes mellitus and left knee condition on appeal was added to the Veteran's claims file; however, a supplemental statement of the case was not issued by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 19.31 (2013).  As readjudication by the AOJ of any pending claim and issuance of a supplemental statement of the case is required upon the receipt of additional pertinent evidence, remand is required in order for the Veteran and his representative to be afforded such consideration.

Moreover, in his April 2012 statement, the Veteran claimed that in June 1968, he had a stopover in Saigon/Long Binh in the Republic of Vietnam and was exposed to Agent Orange therein.  Efforts to verify the Veteran's exposure to herbicides have been associated with the file; however, given the specific month and details as described by the Veteran, VA should undertake additional efforts to verify the Veteran's presence in the Republic of Vietnam in June 1968 and exposure to herbicides therein.
 
Service Connection for Depression and PTSD, Diabetic Neuropathy, 
Erectile Dysfunction, Sleep Apnea, and Heart Condition

In an April 2012 statement, the Veteran requested approval of the claims for service connection for depression and PTSD, diabetic neuropathy, erectile dysfunction, sleep apnea, and heart condition.

The Board has construed the March 2012 as a timely notice of disagreement to the November 2011 rating decision.  The filing of a notice of disagreement places a claim in appellate status.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 
38 C.F.R. §§ 19.9, 20.200, 20.201 (2013);  Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect to the above-referenced issues is to give the RO an opportunity to issue a statement of the case.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the case is REMANDED for the following actions:

1. With respect to exposure to herbicides, attempt to verify the claimed exposure to herbicides in Vietnam in June 1968 as reported by the Veteran in the April 2012 statement.  Efforts to verify such exposure should be associated with the claims file.

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims for service connection for diabetes mellitus type II and left knee condition in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3. The RO/AMC should issue a statement of the case addressing the issues of service connection for depression and PTSD, diabetic neuropathy, erectile dysfunction, sleep apnea, and heart condition.  The Veteran should be given an opportunity to perfect the appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the above-referenced issues following the issuance of the statement of the case unless he perfects the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


